Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney James Turner appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and determine Turner’s appeal is moot because he is no longer in custody. See USSG § lB1.10(b)(2)(C). Accordingly, we deny his motions for appointment of counsel and dismiss the appeal. See Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969); Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.